419 B.R. 20 (2009)
In re John E. ROBERTS, Judy K. Roberts, Debtors.
Clyde Hardesty, Trustee, Appellant,
v.
Citifinancial, Inc., Appellee.
In re Honor Friesner, Debtor.
William Todd Drown, Trustee, Appellant,
v.
Citifinancial, Inc., Appellee.
Bankruptcy Nos. 09-8020, 09-8021.
United States Bankruptcy Appellate Panel of the Sixth Circuit.
Argued: November 4, 2009.
Decided and Filed: November 9, 2009.
ARGUED: William Todd Drown, Folland & Drown LPA, Mount Vernon, Ohio, for Appellants. Amelia A. Bower, Plunkett Cooney, Columbus, Ohio, for Appellee. ON BRIEF: William Todd Drown, Folland & Drown LPA, Mount Vernon, Ohio, for Appellants. Amelia A. Bower, Plunkett Cooney, Columbus, Ohio, for Appellee.
*21 Before: FULTON, HARRIS, and RHODES, Bankruptcy Appellate Panel Judges.

OPINION
RHODES, Bankruptcy Appellate Panel Judge.
After reviewing the record and the parties' briefs, and after considering their oral arguments, the Panel determines that the bankruptcy court's findings of fact are not clearly erroneous and its conclusions of law are correct. We therefore affirm the bankruptcy court's decision for the reasons stated by that court in its well-written opinion entered in Hardesty v. Citifinancial, Inc. (In re Roberts), 402 B.R. 808 (Bankr.S.D.Ohio 2009), and incorporated in In re Friesner.